Case 3:19-cv-10170-BRM-LHG Document 117 Filed 10/07/19 Page 1 of 3 PageID: 3734




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



  SANDOZ INC. and RAREGEN, LLC                 Case No. 19-cv-10170-BRM-LHG

               Plaintiffs,

        v.

  UNITED THERAPEUTICS
  CORPORATION and SMITHS
  MEDICAL ASD, INC.

               Defendants.

                      DECLARATION OF ROBERT SPINA

 I, Robert Spina, declare as follows under 28 U.S.C. § 1746:

      1.      I am the Vice President for Key Accounts and Sales at Sandoz, Inc.

 (“Sandoz”). I work at Sandoz’ offices located at 100 College Rd. West, Princeton,

 New Jersey 08540. I submit this declaration based on my personal knowledge and

 my review of records.

      2.      Sandoz is a division of the Novartis Group. As a leading provider of

 generic pharmaceuticals, Sandoz manufactures and sells generic and biosimilar

 medicines across the world. The company is committed to providing patients with

 access to affordable medications.

      3.      Sandoz has committed substantial personnel time and money to

 pursuing a generic injected treprostinil product. Treprostinil treats a life-threatening
Case 3:19-cv-10170-BRM-LHG Document 117 Filed 10/07/19 Page 2 of 3 PageID: 3735




 disease known as pulmonary arterial hypertension (“PAH”), which causes high blood

 pressure in the arteries running from the heart to the lungs.

      4.      United Therapeutics Corporation (“UTC”) markets and sells a branded

 treprostinil product, known as Remodulin®. As an injected form of treprostinil,

 Remodulin® can be administered in two forms: (1) directly into a patient’s veins (by

 intravenous injection), or (2) under a patient’s skin (by subcutaneous injection).

      5.      In 2011, Sandoz submitted the first Abbreviated New Drug Application

 (“ANDA”) to the FDA requesting permission to market generic treprostinil for

 subcutaneous and intravenous administration.        The Sandoz ANDA included a

 certification that the UTC patents connected to Remodulin® were invalid or otherwise

 would not be infringed by Sandoz’ generic treprostinil. In response, UTC sued

 Sandoz for patent infringement under the Hatch-Waxman Act. Sandoz and UTC

 agreed to settle that suit in September 2015.        By the terms of the settlement

 agreement, Sandoz received the contractual right to start marketing its generic

 treprostinil in the United States as early as June 2018.

      6.      In November 2017, the FDA approved the Sandoz ANDA for generic

 treprostinil. In doing so, the FDA found that Sandoz’ generic treprostinil and branded

 Remodulin® are therapeutically equivalent. This was the first time that the FDA had

 ever approved a generic formulation of injectable treprostinil.




                                            2
Case 3:19-cv-10170-BRM-LHG Document 117 Filed 10/07/19 Page 3 of 3 PageID: 3736




      7.        Under the Hatch-Waxman Act, as the first-to-file generic, Sandoz is

 entitled to 180 days of exclusivity following its first sale of generic treprostinil.

 During that six-month period, there can be no other generic version of Remodulin®

 sold in the United States.

      8.      In August 2018, Sandoz and RareGen, LLC (“RareGen”) partnered to

 market Sandoz’ generic injected treprostinil in the United States. Under the terms

 of the Sandoz-RareGen agreement, Sandoz is responsible for providing a sufficient

 supply of generic treprostinil, and RareGen is responsible for promoting use of the

 product.

      9.      On March 25, 2019, Sandoz and RareGen launched sales of generic

 treprostinil in the United States. To date, however, generic injected treprostinil is

 available only to patients receiving intravenous treatment. Because of restrictions

 on cartridges used with the CADD-MS® 3 infusion pump, patients receiving

 subcutaneous treatment do not have access to Sandoz’ generic alternative.



       I declare under penalty of perjury that the foregoing is true and correct.



 Executed this 3rd day of October, 2019.             By:

                                                            Robert Spina




                                           3
